IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-06-00006-CV
 
In re
Todd Warren Altschul
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
          The
petition for writ of mandamus is denied.  See Tex. R. App. P. 52.3(j)(1)(A).
 
 
 
                                                                   BILL
VANCE
                                                                   Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Petition
denied
Opinion
delivered and filed January 18, 2006
[OT06]